Citation Nr: 0909217	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  06-10 114	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to a waiver of recovery of an overpayment in the 
amount of $63,875.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran had active service from April 1952 to April 1961 
and from October 1980 to March 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Regional Office in Reno, Nevada.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was receiving a total disability rating based on 
individual unemployability (TDIU) while maintaining 
substantially gainful employment between 2000 and 2004; he 
did not notify VA that he had returned to work.  In December 
2003, VA was notified that the Veteran had returned to work 
in December 1998 and terminated his TDIU benefits 
retroactively, which created an overpayment of $63,875.  
Having found that the overpayment of benefits is valid, the 
question of whether a waiver of that overpayment can be 
granted is for consideration.  

In conjunction with a request for a waiver, the Veteran has 
argued, that the repayment of the overpayment would impose an 
undue financial hardship.  The potential for the imposition 
of an undue hardship is one of the elements for consideration 
in the determination of whether the collection of an 
overpayment would violate the principles of equity and good 
conscience. 38 C.F.R. § 1.965 (2008).  The Veteran submitted 
a financial status report in October 2005, which indicated 
that his only sources of income were his retirement, social 
security, and VA disability compensation.  At that time, it 
appears as though the Veteran's expenses exceeded his income.  
However, during the pendency of this appeal his disability 
compensation was increased in September 2008, due to a 
reinstatement of TDIU benefits.  Since the Veteran has placed 
the element of financial hardship at issue, and since his 
finances have clearly changed since the RO last considered 
the question of waiver, it is imperative to obtain a current 
financial status report is needed in order to properly assess 
his ability to repay his indebtedness to VA.

In that regard, it is noted that the overpayment was first 
assessed against the Veteran in January 2006.  At that time, 
VA Debt Management Center indicated that VA would withhold a 
portion of his disability benefits until the debt was paid.  
If that is the case, it is feasible that some of the 
overpayment debt may have already been recovered by VA.  
Consequently, the Board believes that it would also be 
helpful to determine the amount of the overpayment in 
question that still remains to be collected.

Under the circumstances, it is necessary that the case be 
remanded to the Committee at the RO via the AMC for the 
following actions:

1.  With the assistance of the VA Debt 
Management Center, determine the amount 
of the overpayment debt that remains 
outstanding, and associate that 
accounting with the Veteran's claims 
file.

2.  Ask the veteran to complete a 
Financial Status Report (VA Form 20-5655) 
listing all monthly income, monthly 
expenses, assets, and debts.  Any unusual 
expenses or debts should be supported by 
documentation.  

3.  After completion of the above and any 
additional development deemed necessary, 
the Committee should readjudicate the 
Veteran's request for a waiver, taking 
into consideration all evidence contained 
in the claims file.  If a waiver is 
denied, the Committee should explain the 
reasons and bases for that decision, 
specifically addressing the principles of 
equity and good conscience, in accordance 
with 38 C.F.R. § 1.965(a) (2008).  If the 
benefit on appeal remains denied the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

